Order entered August 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00817-CV

                               DAYDRICK NORRIS, Appellant

                                                 V.

                               TRANS AM SFE II LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02790-D

                                             ORDER
       Appellant’s amended brief is overdue. After the Court notified appellant regarding the

deficiencies in his brief, and expressly warning appellant that failure to correct his brief might

result in the dismissal of this appeal, appellant was granted two extensions of time to file his

amended brief. By order dated June 20, 2019, we ordered appellant to file his amended brief no

later than July 22, 2019 and cautioned him that further extension requests would be disfavored.

To date, appellant has failed to file his amended brief.

       Accordingly, we ORDER the appeal submitted on appellant’s April 1, 2019 brief.

Appellee’s brief is due THIRTY DAYS from the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE